Citation Nr: 1443358	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-08 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a compensable evaluation for an excision, right parotid gland, with residuals of excision of parapharyngeal tumors.

2. Entitlement to service connection for a parotid neoplasm. 

3. Entitlement to an evaluation in excess of 10 percent for Frey's syndrome, to include sensory deficit with right sided facial perspiration and check redness, cranial nerve V.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2008 and August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In his August 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing via live videoconference.  However, a hearing has not been scheduled.  A remand is thus required. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO via videoconference technology.  Provide him and his representative appropriate advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



